Opinion filed July 11, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-13-00126-CV
                                  __________

                          RAMON PEREZ, Appellant
                                        V.
                      VINCENT RAGSDALE, Appellee


                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. cc-12-01963 E


                      MEMORANDUM OPINION
       Appellant, Ramon Perez, filed a notice of appeal from the trial court’s final
judgment. In two letters dated May 3, 2013, we notified Appellant that he must
remit to this court the $175 filing fee on or before May 17, 2013. We informed
Appellant that the fee “MUST BE PAID” and that this “case is subject to
dismissal if the filing fee is not paid.” We have received no response to our
May 3 letters. As of this date, Appellant has not paid the filing fee. We also note
that Appellant has not requested that the court reporter prepare a reporter’s record
in this case.
       Because Appellant has failed to pay the required filing fee, we dismiss the
appeal. TEX. R. APP. P. 5, 42.3.


                                                   PER CURIAM


July 11, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                         2